Case 1:18-cr-00039-WES-LDA Document 83 Filed 03/19/21 Page 1 of 3 PageID #: 1375




                        UNITED STATES DISTRICT COURT

                            DISTRICT OF RHODE ISLAND


  UNITED STATES OF AMERICA                        §
                                                  §
     v.                                           §     Criminal No. 18-CR-00039 (WES)
                                                  §
  BILLIE R. SCHOFIELD                             §
    Defendant                                     §


                                  NOTICE OF APPEAL

          Now comes the defendant, Billie R. Schofield, pro se, providing this Court with NOTICE

 OF APPEAL to Doc. No. 77, Order Denying Defendants Motion For Release on Appeal Bond,

 dated 03/18/2021. It is the defendant’s wish to appeal this order/decision.


 Respectfully submitted,




 Billie Russell Schofield




 Defendant’s Notice of Appeal                                                       P a g e 1 of 3
Case 1:18-cr-00039-WES-LDA Document 83 Filed 03/19/21 Page 2 of 3 PageID #: 1376




                                    Verification/Declaration

         Comes now Billie-Russell: Schofield, declaring under penalty of perjury, pursuant to 28
 U.S.C. §1746, that “All the facts stated in the foregoing “NOTICE OF APPEAL” are absolutely
 true and correct to the very best of my knowledge and belief, that I have personal knowledge of
 almost every fact alleged, that they are material, admissible, and that I am competent to testify
 thereto.

        Further, not knowing whether Rhode Island, where I live, is technically “within” or
 “without” “the United States”, since that entity has been defined in many varying ways, I request
 the Court makes that determination.

        That said, if Rhode Island is “without” “the United States”, as that entity is defined by this
 Court: “I declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C.
 §1746 that every material fact, and inference derived therefrom, presented in the foregoing
 document, is true and correct.”

        If Rhode Island is “within” “the United States”, its territories, possessions, or
 commonwealths, as that entity is defined by this Court: “I also declare (or certify, verify, and state)
 under penalty of perjury that every material fact, and inference derived therefrom, presented in the
 foregoing document, is true and correct.”

 So HELP ME GOD.

 Executed on March 19, 2021




 Billie Russell Schofield




 Defendant’s Notice of Appeal                                                             P a g e 2 of 3
Case 1:18-cr-00039-WES-LDA Document 83 Filed 03/19/21 Page 3 of 3 PageID #: 1377




                                  CERTIFICATE of SERVICE

         I certify that on March 19, 2021, I filed this “NOTICE OF APPEAL” by email, in
 accordance with COVID-19 protocols, and that the participants in the case that are registered
 CM/ECF users will be served electronically by the CM/ECF system. I further certify that a copy
 of the foregoing document was mailed via U.S. Mail or other carrier to the persons listed below,
 on or about March 19, 2021.


 Mr. Merrick B. Garland
 United States Attorney General
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW
 Washington, D.C. 20530

 Mr. Richard E. Zuckerman
 Deputy Assistant Attorney General
 Tax Division
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW
 Washington, D.C. 20530




 Billie Russell Schofield




 Defendant’s Notice of Appeal                                                       P a g e 3 of 3
